Citation Nr: 1626675	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO. 10-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION


The Veteran had active service with the United States Army from May 1984 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for PTSD. In February 2014, the Board remanded this matter for additional development, which was completed and the issue was returned for adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in June 2012. A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in November 2008, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). Following his hearing, VA sent the Veteran additional notice letters in February, July, and October 2014, and the Veteran's appeal was readjudicated, most recently, with the issuance of a supplemental statement of the case in November 2014, thus curing any timing defect. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

In February, July, and October 2014, the Veteran was sent letters requesting that he either provide evidence relating to relevant mental health treatment, or sufficient evidence and authorization to allow VA to attempt to acquire such records; the Veteran did not respond to these requests. VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). This is especially true in matters relating to private records, to which VA has no access without the Veteran's cooperation. Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition attempting to acquire records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by VA examination in July 2014, when the examiner conducted a physical examination, was provided the claims file for review, recorded the Veteran's history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

In February 2014, the Board remanded this appeal for additional development, including retrieval of outstanding treatment records, completion of a VA examination to identify the nature of etiology of any current acquired psychiatric disorders, and readjudication of the claim with the issuance of a supplemental statement of the case. The RO substantially complied with the February 2014 remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran is seeking service connection for PTSD, which he asserts was incurred as a result of in-service events. Specifically, in oral and written testimony he has asserted that sometime in January 1985, the Veteran's unit, Company D 75th Support Battalion, was sent to Fort Irwin, California. During his hearing before the undersigned he stated that one night, after the guard fell asleep, he was taken as a "prisoner" to participate and train in ambushes with live ammunition and night fire. The Veteran stated that he was not informed at the time that that these events were part of training exercises, and only learned of such after the exercises took place. He indicated that these training exercises were never part of his duties as a food service specialist.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015). With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required. Id., see Doran v. Brown, 6 Vet. App. 283 (1994). 

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders. The DSM provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met. The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court vacated a Board decision on the application and remanded it for readjudication. See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror. 75 Fed. Reg. 39843, 39852 (July 13, 2010). 

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

A claim for service connection for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim.

Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

Service treatment records reflect no complaints or treatment referable to any mental health symptoms. However, the Veteran did receive disciplinary action under Article 15 of the Uniform Code of Military Justice (UCMJ) for failure to obey a lawful order/failure to maintain insurance, speeding, and absence without leave (AWOL). In August 1985, the Veteran was recommended for Chapter 13 discharge due to unsatisfactory duty performance, and he was discharged under honorable conditions in September 1985. The Veteran denied having depression or excessive worry and nervous trouble of any sort on his August 1985 report of medical history at discharge, and psychiatric testing was normal at separation.

The Veteran separated from active duty in September 1985. He did not seek any psychiatric treatment until January 2008 when he was admitted to a local private hospital after slipping at work and hitting his head on a steering wheel of a truck. There were no witnesses to the accident, but after the Veteran was noticed by coworkers as acting strangely, and he was transported via ambulance to an emergency department. The Veteran was noted as suffering from a closed head injury and was assessed with altered mental status, with associated amnesia. Private treatment thereafter reflect severe cognitive deficits related to the closed head injury. 

On follow-up consultation in February 2008, the evaluating physician opined that he had "never seen a patient with such complete and total loss of apparent memory," and that although "examination shows some right sided findings . . . they have nonphysiologic features," and he was "most suspicious that this has a psychological etiology." During a neuropsychologic evaluation in March 2008, the Veteran had "some recovered memories of events prior to the fall" but still stated that he did not "remember [his] life," and had no recall of childhood memories. The neuropsychologist reports that possible sources of the Veteran's psychiatric issues include adoption at the age of two with alleged abuse, military time with a stressful month of war games, and a recent home robbery. She diagnosed him with severe psychiatric presentation with features of PTSD and severe anxiety, along with memory loss and other deficits reportedly occurring after an apparent injury to the head. 

On evaluation in April 2008, the Veteran did not discuss any in-service events, but an evaluation report nonetheless recorded that the Veteran had loss of memory for remote events, relative difficulty with sustained attention and word finding, and a "[s]evere psychiatric presentation, with improved functions but continued features of PTSD and severe anxiety."

In August 2008, the Veteran underwent a psychiatric evaluation, and reported that he had been previously diagnosed with PTSD, with symptoms having begun on the date of his January 2008 accident. He stated that at that time, "memories from being in the military came back to him," including that he was "trained with the understanding that he could be killed." The Veteran reported that could not remember anything before the accident until three weeks prior to his August 2008 assessment. The evaluator expressed "some concern as to whether or not there may have been psychiatric factors affecting his initial inability to speak and to do various tasks," and that further assessment was needed to rule out PTSD, a psychotic episode, a possible catatonic state, malingering, or a factitious disorder - though the doctor recognized that the Veteran "did meet criteria for [PTSD]" based on his report that during "combat training, he was taught that this was preparation for combat and that he may die."

A December 2009 letter from a private physician indicated that he had "diagnosed [the Veteran] with [PTSD] and Mood Disorder, not otherwise specified." The physician cautioned, however, that he was "not able to say that his [post-service] accident is the cause for these symptoms as [he] was not treating [the Veteran] at the time of the accident and in fact did not meet with [the Veteran] until approximately four months after the accident occurred."

In June 2009 and April 2010 statements, the Veteran's wife reported that on entering active duty, it was not until after the Veteran spent "approximately [four] weeks for war training" at Fort Irwin, California, that his personality began to change. "He would not talk about what happened out there and that is when he started drinking a lot and started to use drugs." More recently, she has seen him jump to the floor when a gun is fired near him, and "he gets startled if someone touches him from behind if he does not see the person coming." The Veteran's wife stated that she "truly believe[s] that [her] husband went through a trauma that still haunts him and that he has been unstable in his life ever since his military service."

The Veteran is competent to recall in-service events to the extent that they are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and participation in live-fire exercises is an expected aspect of the Veteran's experience as an enlisted in the Army. Similarly, the Veteran's wife is competent to report on those behaviors she observed in the Veteran before and after January 1985. However, associating mental health symptoms which onset in 2008, with a specific diagnosis - and associating that diagnosis with in-service events 23 years prior - are complex medical determinations well beyond the lay expertise of the Veteran and his wife. Thus, their assessments to that effect are of limited probative value.

Of far greater value, are the assessment and report generated by a VA examiner in July 2014 who concluded that the Veteran does not "meet DSM-IV or DSM-5 diagnostic criteria for any acquired psychiatric disorder, including PTSD, mood disorder, or anxiety." In reaching this conclusion, the examiner reviewed the Veteran's complete claims file, which included his testimony before the undersigned, and conducted a lengthy in-person psychological assessment of the Veteran. The examiner began by noting that the Veteran's predominant mood was euthymia, and that current psychological testing results contraindicated the presence of a clinical level of depression, with the Veteran denying depressed mood, manic mood, hallucinations, delusions, feelings of worthlessness, excessive or inappropriate guilt, feelings of hopelessness, difficulty concentrating, difficulty making decisions, anhedonia, or suicidal ideation. Though the Veteran did endorse difficulty falling and staying asleep with resulting fatigue, "these symptoms alone are insufficient for establishing a mood disorder."

The examiner specifically addressed PTSD, recognizing that the Veteran reported "symptoms characteristic of a trauma and stressor-related disorder," but that his symptoms did not "meet [the] full criteria for any of the disorders in the [t]rauma- and [s]tressor-related disorders diagnostic class, including PTSD." Of those symptoms that did meet the criteria, the examiner noted they "involve[d] core elements that are contradictory, improbable, or incredible." For example, while the Veteran had testified during his hearing that he was "pushed . . . a little bit" by his "captors" during the reported "war games," he told the VA examiner that he was beaten to unconsciousness with rifle stocks. The examiner also noted that although clinical treatment records demonstrate that the Veteran continued complaining of complete memory loss until August 2008, during his examination interview, the Veteran stated that "when I hit my head [in January 2008], that night, it was morning, but they started right away, everything surfaced like immediately," clarifying that memories of the traumatic Fort Irwin events came back to him "that day, it was that morning."

The examiner continued to separately enumerate contradictory, improbable, and incredible elements of the Veteran's history and reports of symptoms, before concluding that the Veteran's presentation was not "due to genuine delusional beliefs." In support of this conclusion, he noted that the Veteran had "obtained mental health evaluations and treatment from a variety of providers, none of whom have rendered diagnoses involving psychosis," i.e., delusions. Having performed a 115 minute interview, the examiner observed that the Veteran's "presentation throughout [that time] was devoid of psychotic indicators," and that "his current psychological testing results contraindicate the presence of psychosis."

Regarding PTSD, in particular, the United States Court of Appeals for the Federal Circuit has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of PTSD examinations for a number of reasons: (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process; (2) VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training; (3) VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder; and, (4) VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency. Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).

Though the VA examiner's conclusion that the Veteran also does not have an acquired psychiatric disorder other than PTSD contradicts multiple conclusions from mental health professionals directly following his 2008 head injury, the Board finds the examiner's opinion to be more probative than those assessments. In addition to review of the Veteran's complete claims file, including Army personnel, service treatment and post-service treatment records, the examiner preformed an exceptionally thorough in-person examination with an interviewing lasting nearly two hours, and supported each of his conclusions with a well-reasoned rational. Even to the limited extent that the Veteran may have had a psychological or physiological disorder productive of the observed symptoms following his 2008 head trauma, at no time during the pendency of his claim has the Veteran had any such disorder which has been related to service.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


